Citation Nr: 0214427	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  94-20 532	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an increased original evaluation for a 
right knee disability based on laxity, currently rated as 
10 percent disabling.

2. Entitlement to an increased separate original evaluation 
for arthritis of the right knee, currently rated as 10 
percent disabling.

3. Entitlement to an increased original evaluation for a left 
knee disability based on laxity, currently rated as 10 
percent disabling.

4. Entitlement to an increased separate original evaluation 
for arthritis of the left knee, currently rated as 10 
percent disabling.

5. Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in April 1992 and April 1997, and a rating 
decision of the Portland, Oregon, RO dated in March 2001.

The veteran testified at a hearing before a hearing officer 
in September 1993 and a copy of the transcript of that 
hearing has been associated with the record on appeal.

The case was previously before the Board and was remanded in 
November 1996 and October 1997 for additional development.  
That development having been completed, the claims are now 
ready for appellate review.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claims has been developed.

2. The right lateral collateral ligament and right anterior 
cruciate ligament have laxity of approximately 2 
millimeters (no more than slight).

3. The veteran has X-ray evidence of arthritis of the right 
knee with pain on exertion and motion of the knee.  The 
veteran's right knee range of motion is essentially normal 
with 140 degrees of flexion and extension to 0 degrees.  

4. The left lateral collateral ligament and left anterior 
cruciate ligament have laxity of approximately 2 
millimeters and the left medial collateral ligament is lax 
for approximately 3 millimeters.  The veteran's left knee 
disability is manifested by slight instability and 
occasional locking.

5. The veteran has X-ray evidence of arthritis of the left 
knee with pain on exertion and motion of the knee.  Prior 
to September 6, 2002, range of motion of the left knee was 
flexion to at least 90 degrees and extension to at least 0 
degrees.  Effective from September 6, 2002, range of 
motion of the left knee was flexion to at least 90 degrees 
and extension to at least 12 degrees.  

6. The veteran's service connected bilateral knee 
disabilities, currently rated a combined 50 percent 
disabling, are not sufficient to preclude the veteran from 
participating in gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 10 percent for 
laxity and instability of the right knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).

2. The criteria for an evaluation greater than 10 percent for 
arthritis of the right knee are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2002).

3. The criteria for an evaluation greater than 10 percent for 
laxity and instability of the right knee are not met  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  

4. Prior to September 6, 2002, the criteria for an evaluation 
greater than 10 percent for arthritis of the left knee 
were not met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2002).

5. Effective from September 6, 2002, the criteria for an 
evaluation of 20 percent, and no higher, for arthritis of 
the left knee are met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2002).

6. The criteria for the award of a total rating for 
compensation based on individual unemployability are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.400, 3.341, 4.16(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the April 
1997, February 2000, and March 2001 rating decisions and the 
May 1997, July 1997, March 2001, and April 2002 Supplemental 
Statements of the Case, of what would be necessary, 
evidentiary wise, to grant the veteran's claims.  The notices 
sent to the veteran discussed the available evidence and 
informed him that increased ratings for his bilateral knee 
disabilities were being denied because the evidence did not 
show that the disabilities met the criteria for the next 
higher evaluation.  Additionally, the notices discussed the 
available evidence and informed the veteran that TDIU was 
being denied because it was not shown that he was 
unemployable based solely on his service connected bilateral 
knee disability.  The Board therefore concludes that the 
veteran was adequately informed of the information and 
evidence needed to substantiate his claims, and the RO 
complied with VA's notification requirements.  Thus, VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2002); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
this regard, VA sent the appellant a letter dated in August 
2002 that requested additional evidence.  This letter 
notified the veteran of the type of evidence necessary to 
substantiate the claim.  This letter specifically informed 
the veteran that evidence was needed showing the extent of 
his bilateral knee disability including loss of range of 
motion, and also informed him that the TDIU claim required 
evidence showing that he was unemployable due to a service-
connected disability.  It informed him that it would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The RO gathered 
the veteran's service medical records, VA outpatient 
treatment notes, and private physician treatment notes 
identified by the veteran, and provided the veteran with VA 
examinations in 	January 1992, March 1997, February 1998, 
and November 2001.  The veteran also submitted examination 
reports from his private physician, Dr. Isaacson.  The 
veteran has not indicated that there is other relevant 
evidence available.  Thus the Board finds that the RO 
provided the requisite assistance to the veteran in obtaining 
evidence regarding the claimed disability.  In fact, it 
appears that all such relevant evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Increased evaluation for bilateral knee disabilities

The veteran initially filed for service connection for his 
knee disabilities in 1991. He was initially denied service 
connection, he appealed that decision and after a remand from 
the Board, service connection was granted in April 1997 
effective October 23, 1991.  The veteran continued to 
disagree with the percent of disability assigned and again 
appealed to the Board.  After a second remand, the veteran's 
disability evaluation was increased to 20 percent for each 
knee.  The veteran continues to disagree with that 
determination.

Service connection was granted based on the veteran's history 
as he related it, and the opinion of the VA examiner in March 
1997 who indicated that it was more probable than not that 
the veteran's knee disability began in service.

The first VA examination, in January 1992, revealed that the 
veteran was complaining of pain in both his knees especially 
when squatting or kneeling.  There was no swelling.  There 
was some crepitus bilaterally and some AP instability 
suggestive of mild to moderate degenerative changes.  The 
veteran's testimony in September 1993 also revealed that he 
had complaints that his knees hurt when crouching or 
kneeling, and that he had been told he had loose cartilage in 
his knees.

X-rays taken in October 1991 indicated narrowing of the 
medial compartment of the knee joints bilaterally and small 
spurs along the tibial spines.  There was no joint effusion, 
fracture, dislocation, or radiopaque loose bodies.  The 
impression was degenerative osteoarthritis bilaterally, with 
mild patellofemoral joint narrowing on the right.

A report from the veteran's private physician, Dr. Waltner, 
dated in April 1994 indicates that the veteran has limited 
range of motion of both knees, especially on the left.  
Flexion was limited to 90 degrees in the left knee.  Dr. 
Waltner noted some mild crepitus in moving both knees.

The veteran underwent left knee surgery in December 1995.  
The RO assigned him a 100% convalescence rating from the date 
of surgery until February 1, 1996.  At the time of the 
surgery X-rays showed that he had moderate degenerative 
changes of the left knee with 1-2 millimeters of medial joint 
space remaining.

The veteran underwent another VA examination in March 1997.  
The veteran continued to complain of pain in both knees.  He 
indicated that it was difficult for him to sit, or climb 
stairs, and that his knees hurt him when he was squatting or 
kneeling.  The examiner noted that the left knee showed good 
stability since the 1995 surgery.  The exam revealed no 
tenderness over the knee and both knees had a full range of 
motion.  There was bilateral crepitus.  There was no 
instability on anterior or posterior drawer test or Lachman's 
test.  There was no effusion.

A report of examination by Dr. Schayes, dated in November 
1997 indicates the veteran had good posture with a slightly 
altered tibiofemoral angle.  Flexion was to 130 degrees on 
the right and 125 degrees on the left.  Extension was full on 
the right and lacking a few degrees on the left.  Dr. Schayes 
noted no significant effusion or instability.  There was some 
tenderness bilaterally and considerable coarse crepitus 
bilaterally.  Dr. Schayes noted that this represented 30 
percent disability of the left knee and 15 percent disability 
of the right knee based on the AMA Guides to the Evaluation 
of Permanent Impairment.

Treatment notes from Bellingham Health Care and 
Rehabilitation Services dated in June 1997 indicate the 
veteran was seen regarding complaints of pain in his knees in 
June 1997.  The examiner noted that the veteran played 
racquetball 5 days a week and that the left knee looked 
normal.  There was no evidence of effusion.  The range of 
motion of the left knee was full.  There was no tenderness.  
The examiner diagnosed him with chronic left knee pain but 
given his activity level he was unwilling to designate the 
veteran as disabled.

The veteran underwent a third VA examination in February 
1998.  The veteran complained of some knee aching bilaterally 
when walking or climbing stairs.  There was no swelling or 
locking.  The veteran had a normal gait and could walk on 
toes and heels.  He could do partial deep knee bends.  The 
examiner noted no atrophy and no evidence of swelling or 
synovitis.  Range of motion was 0 to 130 degrees in the right 
knee and 0 to 135 degrees in the left knee.  There were no 
flexion contractures evident.  There was some evidence of 
medial collateral laxity and there was crepitus on movement.  
X-rays from March 1997 showed moderate joint space narrowing 
indicative of medial compartment left knee osteoarthritis.  
There were no visible manifestations of pain on movement of 
joints.  There was no objective of functional loss due to 
pain.  The veteran was experiencing slight popping and valgus 
instability of the right knee.  The examiner provided 
diagnoses of mild osteoarthritis of the right knee and fairly 
significant osteoarthritis of the left knee.

VA outpatient treatment notes dated from October 1999 to 
November 1999 reveal the veteran's complaints of knee pain, 
but no locking.  The veteran indicated that he could walk a 
mile or two almost daily.  There was no significant swelling.  
There was a good range of motion on both knees.  There was 
some medial collateral and lateral collateral ligament laxity 
bilaterally with no effusions.  The veteran said that he 
played racquetball almost daily and that he taught 
racquetball at a local college.

The veteran's private physician, Dr. Isaacson, examined him 
in May 2001.  She noted that the veteran had a normal gait 
with his right knee looking straight and his left knee 
looking a little valgus.  The veteran was able to jog in 
place and hop, but he could not squat.  The right knee had a 
full range of motion with some tenderness at the medial joint 
line and no swelling.  The right knee joint was stable.  The 
left knee had some valgus with tenderness along the medial 
joint line and palpable osteophytes in this region.  There 
was no effusion in the left knee.  The left knee joint felt 
stable.  The left knee lacked flexion at around 90 degrees.  
X-rays were consistent with mild osteoarthritis of the right 
knee, and severe osteoarthritis of the left knee.  Dr. 
Isaacson noted that the range of motion of the knees was not 
that limited.

The veteran underwent a fourth VA examination in November 
2001.  The veteran complained of pain, stiffness, laxity, and 
loss of endurance.  The veteran stated that he had flare-ups 
on a weekly basis that required decreased activity for 
several days afterwards.  The veteran denied any effusions.  
The veteran stated that he could not kneel or squat and has 
pain on activity with crepitus and grinding in his knee.  He 
did complain of his left knee locking and giving out several 
times over the years.  The examiner noted a normal gait for 
the veteran with a valgus deformity of the left knee.  The 
veteran was unable to squat.  There was no subluxation or 
dislocation of the patella or instability of the patella.  
There was positive patellofemoral compression test left 
greater than the right.  There was pain on McMurray's test 
bilaterally and bilateral tenderness of the joint line.  The 
right lateral collateral ligament and anterior cruciate 
ligament had laxity of approximately 2 millimeters.  The left 
lateral collateral and anterior cruciate ligament also had 
laxity of approximately 2 millimeters and the left medial 
collateral ligament had laxity of 3 millimeters.  The range 
of motion of the right knee was essentially normal in all 
planes and degrees with flexion from 0 to 140 degrees and 
extension to 0 degrees.  Left knee flexion was 0 to 90 
degrees and left knee extension was to 0 degrees.  X-rays 
indicated mild degenerative joint disease of the right knee 
and moderate to severe degenerative joint disease of the left 
knee.

Lastly, the veteran was again examined by Dr. Isaacson in 
September 2002.  She noted that the range of motion of the 
right knee was 0 to 130 degrees and stated that the veteran 
lacked 10 degrees of motion of the right knee.  The left knee 
range of motion was 12  to 110 degrees lacking 17 degrees of 
extension and lacking 25 degrees of flexion.  There was no 
instability of the right knee.  The left knee had positive 
Lachman's test consistent with anterior cruciate 
insufficiency so the left knee is unstable.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
However, this is not applicable in an appeal from a rating 
assigned by an initial grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees, 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  The veteran had flexion of 
the right knee of between 130 and 140 degrees on each of his 
VA examinations as well as his private medical records 
received from Dr. Schayes and Dr. Isaacson.  In no case does 
this warrant a rating in excess of the current 10 percent 
based on limitation of flexion. 38 C.F.R. § 4.71a, DC 5260 
(2002).  In fact the veteran does not even meet the criteria 
for a 0 percent rating for limitation of flexion of the right 
knee which requires flexion limited to 60 degrees or less.  
Id.  The veteran had flexion of the left knee limited to 90 
degrees by examination of Dr. Waltner in April 1994.  The 
March 1997 VA examination showed a full range of motion of 
both knees (this was after the December 1995 surgery).  Dr. 
Schayes' report of November 1997 indicated flexion to 125 
degrees in the left knee.  The VA examination in February 
1998 indicated flexion to 135 degrees in the left knee.  Dr. 
Isaacson's examination of May 2001 indicated a lack of 
flexion around 90 degrees for the veteran's left knee and the 
November 2001 VA examination also found a lack of flexion at 
around 90 degrees.  The Board finds that overall, the 
evidence suggests that the veteran has a loss of range of 
motion of the left knee which limits his flexion of the left 
knee to approximately 90 degrees.  This limitation of motion 
is not sufficient to warrant even a 0 percent rating under DC 
5260 which requires limitation of flexion to 60 degrees or 
less.  Id. 

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5261.  
On all the VA examinations and on Dr. Schayes' examination 
extension was to 0 degrees bilaterally.  The only examination 
that shows a limitation of extension is the September 2002 
report from Dr. Isaacson that indicates a lack of 17 degrees 
of extension of the left knee, this measurement of 17 degrees 
includes a 5 degree loss of hyperextension which is not 
relevant for VA rating purposes.  The Board finds that the 
evidence shows that the veteran has a loss of extension of 12 
degrees in the right knee.  The report from Dr. Isaacson is 
the most recent report and Dr. Isaacson is an orthopedic 
surgeon.  When measured from 0 the veteran had a 12 degree 
loss of extension of the left knee.  The Board finds that the 
weight of the evidence is against a finding that there is 
limitation of extension of the right knee but that the left 
knee extension is limited to 12 degrees.  Therefore a higher 
rating under Diagnostic Code 5261 is not warranted is not 
warranted for the right knee.  38 C.F.R. § 4.71a, DC 5261 
(2002).  With respect to the left knee the Board notes that 
there was no limitation of extension noted prior to the 
September 6, 2002 report by Dr. Isaacson.  Therefore there 
was no basis to grant a higher evaluation for left knee 
extension loss.  However, the report by Dr. Isaacson notes 
that limitation of extension is to 12 degrees, which falls 
between the criteria for a 10 percent and 20 percent 
evaluation under DC 5261.  Id.  With consideration given to 
the pain on exertion and motion of the left knee and 
resolving the benefit of the doubt in the veteran's favor, 
the Board finds that a disability rating of 20 percent most 
closely approximates the veteran's left knee disability based 
on loss of motion, effective from the date of the September 
6, 2002 evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a DC 
5261 (2002).

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain in both knees, and the November 2001 VA 
examination found pain on McMurray's test bilaterally.  The 
veteran is unable to kneel or squat due to pain in his knees.  
But in light of the evidence findings that there is 
relatively good motion of the knees, and in light of the 
evidence from 1999 that the veteran still walked a mile or 
two most days and played racquetball 5 days a week, the Board 
finds that this pain does not functionally limit the 
veteran's activities more than that contemplated by a 10 
percent disability rating for the knees, with the exception 
of a 20 percent disability for the left knee effective from 
September 6, 2002.

Diagnostic Code 5257, impairment of the knee, is rated based 
on recurrent subluxation and lateral instability.  Under 
Diagnostic Code 5257, a 10 percent disability evaluation 
requires slight impairment of either knee.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  Here, the evidence establishes 
that a 10 percent rating for the right knee and a 20 percent 
rating for the left knee is warranted, but no higher.  There 
is no evidence of subluxation or instability of the right 
knee at all.  The veteran has not complained of instability 
of the right knee.  The veteran has complained of instability 
of the left knee and has stated that it will sometimes lock 
and has given out several times over the years.  The VA 
examination in November 2001 found laxity of 2 to 3 
millimeters in various ligaments of each knee.  The Board 
finds that this laxity constitutes sufficient evidence of 
instability to warrant a 10 percent rating based on slight 
impairment of the knee under DC 5257.  A higher rating, of 20 
percent is not warranted for the right knee since there have 
been no complaints of or findings of instability of the right 
knee.  The veteran has complained of instability of the left 
knee but the Board finds that several episodes over a period 
of years does not constitute more than moderate impairment 
based on instability under DC 5257.  38 C.F.R. § 4.71a, DC 
5257 (2002).

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of either 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2002).  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign higher ratings, except in the case of the 
arthritis of the left knee.

The Board notes that the veteran has cited Dr. Schayes' 
opinion that the right knee is 15 percent disabled and the 
left knee is 30 percent disabled.  Dr. Schayes did not base 
his opinion on the VA Schedule for Rating Disabilities and 
the criteria contained in the Schedule for Rating 
Disabilities are what the Board must apply under the law.

III.  Entitlement to a total disability rating based on 
individual unemployability

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2002).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 are met.  See, 
38 C.F.R. § 3.340(a)(2) (2002).

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2002).

The veteran fails to meet the basic requirements for TDIU 
since he has but one service connected disability (his 
bilateral knee disabilities are considered one single 
disability) and it is rated at only 50 percent disabling.  
Id.  The veteran could also be considered for an extra-
schedular rating if he was unemployable due to his service 
connected disabilities.  The preponderance of the evidence 
does not show that the veteran is unemployable due to his 
bilateral knee disability.  The Board notes that the veteran 
was last employed as a copier repairman in 1994, but that his 
educational background includes a college degree in 
mathematics, an Masters of Business Administration in 
Industrial Management, and a Master's Degree in computer 
science.  It is certainly possible that the veteran could 
obtain employment that would not place any extra strain on 
his knees.  The Social Security Administration determined 
that the veteran was totally disabled due to prostate cancer, 
hypertension, and his knee disabilities.  This does not 
suggest that his knee disabilities alone would preclude 
employment.  The Board notes that Dr. Isaacson has stated 
that the veteran is disabled due to his knee disability, but 
this opinion includes the incorrect assumption that he was 
awarded Social Security Disability based solely on his knee 
disability.  In fact, the veteran has stated, in his letter 
of February 2, 1999, that he was found to be fully disabled 
due to his knees by the Social Security Administration.  This 
is an inaccurate recitation of the actual Social Security 
decision which found him disabled due to prostate cancer, 
hypertension, and a knee disability.

The overall evidence has failed to show that the veteran is 
unable to obtain substantially gainful employment due to his 
service connected bilateral knee disability.  Therefore, 
entitlement to TDIU is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for laxity of the right knee is denied.

Entitlement to a separate disability rating in excess of 10 
percent for arthritis of the right knee is denied.

Prior to September 6, 2002, a disability rating in excess of 
10 percent for arthritis of the left knee is denied.

Effective from September 6, 2002, a disability rating of 20 
percent, and no higher, for left knee arthritis is granted, 
subject to the regulations governing the award of monetary 
benefits.

Entitlement to a disability rating in excess of 10 percent 
for laxity of the left knee is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.



		
	THOMAS J. DANAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

